Citation Nr: 0303348	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  99-07 743	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for Meniere's syndrome.

2.  Entitlement to service connection for vertigo.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In December 2000 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

Review of the claims file reveals the veteran previously 
perfected his appeal of the issue of entitlement to service 
connection for Bullis fever.  By letter dated in October 
2001, he indicated that he wished to reopen his claim for 
"Meniere's disease only but with related loss of sense of 
balance."  His correspondence is construed as a withdrawal 
of the claim for service connection for Bullis fever.  
38 C.F.R. § 20.204 (2002).  Accordingly, that issue, which 
was formerly on appeal, is no longer before the Board.


FINDINGS OF FACT

1.  In April 1991, the Board denied entitlement to service 
connection for Meniere's syndrome.

2.  Evidence received since the April 1991 Board decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  There is no competent evidence of record of showing 
current evidence of Meniere's syndrome.

4.  There is no competent evidence of record linking 
dizziness or vertigo to the veteran's service or any incident 
therein.


CONCLUSIONS OF LAW

1.  The April 1991 Board decision that denied service 
connection for Meniere's syndrome is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  Evidence submitted since the April 1991 Board decision is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  Meniere's syndrome was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326 (2002).

4.  Vertigo was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  Following the RO's 
determination of the veteran's claim, VA issued regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).  The VCAA and the implementing regulations 
pertinent to the issue on appeal are liberalizing and are 
therefore applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The VCAA and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and regulations also require VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to VA that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the VCAA or implementing regulations.  
Remanding this case to afford the RO an opportunity to 
consider the claims in light of the implementing regulations 
would serve to further delay resolution of the claims with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

Further, the Board finds that the statement and supplemental 
statements of the case provided notice to the veteran of what 
the evidence of record, including evidence provided by the 
veteran, revealed.  These documents also provided notice why 
the RO concluded that this evidence was insufficient to grant 
the claims on appeal, as well as notice that the veteran 
could still submit supporting evidence.  Likewise, in a 
December 2001 letter the RO outlined what evidence as needed 
from the veteran, and what VA would do to assist him.  Thus, 
the veteran has been provided notice of what VA did to 
develop the claims, notice of what he could do to help his 
claims, and notice of how his claims were still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, and 
because all sources of possible evidence have been tapped, 
the Board finds that any pro forma failure on the part of VA 
to further notify the veteran what evidence would be secured 
by VA and what evidence would be secured by the veteran is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As VA has complied with the notice and duty-to-
assist provisions of VCAA, the Board may address the merits.

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2002).  However, this amendment is effective only 
for claims filed on or after August 29, 2001.  Consequently, 
the current appeal will be decided under the old version of 
§ 3.156(a) as is outlined in the decision below.

New and Material Evidence 

Factual Background

In April 1991, the Board denied the veteran's claim of 
entitlement to service connection for Meniere's syndrome.  
The evidence before the Board at that time consisted of 
service medical records, private treatment records and the 
transcript of a personal hearing.  The veteran's service 
medical records showed he complained of lightheadedness and 
trouble with his balance in May 1967.  There were no other 
relevant complaints, findings, treatment or diagnoses in 
service.  An April 1990 evaluation report from Roger E. 
Wehrs, M.D., was also of record, which indicated that he 
found no evidence of Meniere's disease.

Evidence added to the record since the 1991 Board decision 
includes VA treatment records, dating from April 1988 to May 
1999, and VA compensation examinations.  An August 1993 VA 
ear nose and throat (ENT) progress note shows an impression 
of Meniere's disease.  

Analysis

Given that the Board's 1991 decision is final, it is not 
subject to revision in the absence of a showing of clear and 
unmistakable error.  Furthermore, the claim may not be 
reopened and allowed and any claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992)

The Board finds that the August 1993 VA treatment record was 
not of record at the time of the April 1991 Board decision 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, there is 
new and material evidence to reopen the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claim is reopened.  38 U.S.C.A. 
§ 5108.

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.



Service Connection

Factual Background

As noted above, the veteran's service medical records show he 
complained of lightheadedness and trouble with his balance in 
May 1967, but there are no other relevant complaints, 
findings, treatment or diagnoses in service.

A January 1988 Holter report from St. John Cardiovascular 
Institute, shows an interpretation of dizziness, shortness of 
breath and fatigue that corresponded with sinus rhythm and 
sinus tachycardia.  

During a February 1990 personal hearing before the RO the 
veteran testified that he had experienced constant ear pain 
since he had a problem with balance associated with a middle 
or inner ear infection in 1967.  He further testified that he 
also experienced intermittent problems with his balance since 
that time.

An April 1990 letter from Roger E. Wehrs, M.D., notes the 
veteran was evaluated for complaints of dizziness and ringing 
in his ears.  Dr. Wehrs found no evidence of Meniere's 
disease.

VA treatment records, dating from May 1992 to May 1999 
indicate the veteran was initially seen in May 1992 with 
complaints of recent visual problems.  The assessment was 
vertigo.  In June 1992 he gave a history of dizzy spells 
since 1965 that had worsened since a March 1992 car accident.  
The examiner doubted an inner ear problem.  A December 1992 
progress note shows an assessment of headaches and dizziness 
possibly secondary to a cervical spasm.  An August 1993 ENT 
progress note indicates he continued to have vertigo with a 
normal workup the previous year.  The impression was 
Meniere's disease.  A magnetic reasonance imaging (MRI) scan 
of his brain was conducted in May 1994 to rule out vertebral 
basilar insufficiency.  The scan impressions were incidental 
meningioma and deviated nasal septum.  

An August 1997 electromyograph/nerve conduction velocity 
(EMG/NCV) report revealed findings suggestive of normal 
conduction through the auditory pathways of the brainstem 
bilaterally.  The interpretation indicated that the veteran 
should be referred to ENT for an electronystagmography if his 
dizziness continued.

A February 1998 VA outpatient clinic report notes a history 
of chronic vertigo and imbalance following an ear infection.  
Physical examination resulted in a diagnosis of vertigo of 
uncertain cause.

An August 2002 VA otologic examination report notes the 
veteran's claims file was reviewed.  He gave a history of 
intermittent vertigo since a middle ear infection in 1966.  
The examiner observed that the veteran did not describe true 
vertigo.  The diagnoses included dizziness unrelated to his 
ears; and no evidence of Meniere's disease.

A VA audiological examination, conducted that same month, 
noted the veteran's history of developing dizziness and 
balance problems associated with a flu in May 1966, with 
subsequent periodic recurrences.  He also reported that he 
voluntarily drank something during an experiment prior to May 
1966 and was told at the time that he would have "no balance 
from then on."  He believed the substance was LSD.  He also 
gave a history of having been in two car accidents, in 1992 
and 1996.  It was after the 1996 accident that he noticed his 
balance problems worsening significantly.  Testing indicated 
normal bilateral middle ear function.   

Analysis

The veteran alleges that he developed flu-like symptoms and 
vertigo after taking a fluid during a test program.  He 
believes the information regarding the testing was classified 
and requests the classified material be reviewed in 
consideration of his claims.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

The preponderance of the evidence is against the veteran's 
claim for service connection for Meniere's syndrome.  
Initially, other than the May 1967 complaints of dizziness, 
there is no evidence in his service medical records of any 
other complaints, findings, treatment or diagnosis that could 
be associated with Meniere's syndrome.  Moreover, the service 
medical records indicate that he was treated on one occasion 
for dizziness and imbalance in May 1967 without any noted 
recurrence.  

Further, there is no competent medical evidence of record 
that the veteran currently has any diagnosed Meniere's 
syndrome.  In this regard, the Board acknowledges the August 
1993 progress note, but finds more probative the August 2002 
VA otologic examination, as it was based on a thorough review 
of the claims file and consideration of prior studies.  
Service connection is not in order in the absence of any 
residuals or evidence of a disability currently.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the claim for service connection for Meniere's 
syndrome must be denied.  

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran's currently diagnosed dizziness or vertigo is 
directly related to active service or any incident therein.  
Although the evidence shows that he currently has dizziness 
and vertigo, there is no competent medical evidence 
etiologically linking it to his service, or any incident 
therein.  In this respect, the Board notes that several 
treatment records noting the veteran's history of 
intermittent dizziness and vertigo since his one episode of 
dizziness in service do not constitute "competent medical 
evidence" as the information recorded by the medical 
examiners, is unenhanced by any additional medical comment by 
those examiners.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Although the veteran asserts he currently has 
vertigo as a result of his service or as a result of 
something he ingested during an experiment, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
assuming without conceding that he did ingest something in a 
classified experiment, there is no medical opinion supporting 
this theory of record.  Therefore, the Board concludes that 
the veteran's current dizziness/vertigo was not incurred in 
or aggravated during active service.  

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
dizziness or vertigo must be denied.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for Meniere's 
syndrome.  

Service connection for Meniere's syndrome is denied.

Service connection for vertigo is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


